PER CURIAM.
Clarence Pierce seeks review of his convictions of two counts of sexual battery upon a child under twelve and three counts of committing a lewd act upon a child. We find no error except in the lewd act conviction arising out of count IV of the information. The defendant cannot be convicted of both sexual battery and a lewd act if the charges arise out of the same act. State v. Hightower, 509 So.2d 1078 (Fla.1987); Fjord v. State, 634 So.2d 714 (Fla. 4th DCA 1994); Edwards v. State, 613 So.2d 508 (Fla. 5th DCA 1993). Based on our review of the record, it is clear that they do. Accordingly, the count IV conviction is reversed.
AFFIRMED in part; REVERSED in part; and REMANDED.
COBB, GRIFFIN and THOMPSON, JJ., concur.